Dismissed and Memorandum Opinion filed October 27, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-01085-CV

  BENNETT BRYANT, AKA BENNETT BERNARD BRYANT, Appellant
                                        V.
                         HARRIS COUNTY, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-09420

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed November 19, 2015. The clerk’s
record was filed March 30, 2016. No reporter’s record was taken.

      Appellant’s brief was due on September 6, 2016. On September 20, 2016,
this court issued an order stating that unless appellant submitted a brief on or
before October 6, 2016, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). No brief has been filed.
      Accordingly, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                         2